DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 08/11/2021 for application number 17/399,095.  
Claim 1 is presented for examination.  Claim 1 is an independent claim.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed provisional Application No. 63/064,732 filed on 08/12/2020 is acknowledged by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "use of artificial intelligence” without any active steps.  The limitation is indefinite because it’s unclear to the Examiner as to how the use of artificial intelligence is actually practiced.  [0186] of the specification describes that utilizes an Artificial Intelligence to show the user the key areas they are performing the best in and the key areas they are performing the worst in.  For the purposes of examination, the Examiner will interpret this limitation as: the use of artificial intelligence to show key performance indicators.

Further, Claim 1 recites the limitations “the figures” and “the use”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because, it fails to claim an “act or step” .  

Claim 1 recites the limitation “an improved method” - while it attempts to claim a process/ method, it fails to claim an “act or step”.  Thus, claim 1 is directed to a nonstatutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al. (US 2017/0017903 A1 hereinafter Gray).

Regarding Claim 1, Gray teaches an improved method for constructing an improved user interface as shown and described in the Figures comprising key performance indicators and the use of artificial intelligence ([0086] the user interface engine generates one or more user interfaces oriented around a plurality of fundamental objects of machine learning/data science process (i.e., use of artificial intelligence); FIG. 3 is an example user interface oriented around a “Projects” object; [0090] the dashboard card 306 provide an at-a-glance view of one or more key performance indicators relevant to the context of the machine learning object.  See fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Hong et al. (US 2021/0042643 A1) teaches: FIG. 5 presents an example vendor dashboard 500 that facilitates evaluating model performance at multiple deployment sites in accordance with one or more embodiments of the disclosed subject matter. Vendor dashboard 500 presents one example GUI that can be generated by the vendor dashboard component 126 that facilitates reviewing the performance metrics for the ML model sets deployed at different client sites using their respective model deployment modules 104 (see [0096]  and fig. 5). 
Nanda et al. (US 2019/0243836 A1) teaches: Data analytics can be utilized to provide for improved operational efficiency of a network. The data analytics can be used by a network performance analyst to analyze network operational characteristics from real time and historical counters. The data analytics can also be used by a network performance manager to generate personalized dashboards, reports and models to optimally administer a network. Executive management can use the data analytics to generate dashboard and analytic reports to make business decisions. Business analysts can utilize the data analytics to provide dashboards and Key Performance Indicators (PIs) for financial and operational measurements (see [0045]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./Examiner, Art Unit 2143      
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143